Citation Nr: 1525263	
Decision Date: 06/12/15    Archive Date: 06/19/15

DOCKET NO.  14-04 240	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a left ear hearing loss disability.  

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

S. Hoopengardner, Associate Counsel





INTRODUCTION

The Veteran had active duty service from August 1966 to September 1966.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a January 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

A Decision Review Officer (DRO) hearing was held in May 2012.  A transcript of the hearing is of record.  

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  Also, a review of the electronic records maintained in Virtual VA was conducted.


FINDINGS OF FACT

1.  Left ear hearing loss existed prior to the Veteran's active service, as noted on the August 9, 1966 Report of Medical Examination.

2.  Resolving reasonable doubt in the Veteran's favor, the Veteran's left ear hearing loss that existed prior to his active service was aggravated by his active service.

3.  Tinnitus existed prior to the Veteran's active service, as noted on the August 9, 1966 Report of Medical History.

4.  Resolving reasonable doubt in the Veteran's favor, the Veteran's tinnitus that existed prior to his active service was aggravated by his active service.



CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for a left ear hearing loss disability are met.  38 U.S.C.A. §§ 1110, 1153, 5107 (West 2014); 38 C.F.R.         §§ 3.102, 3.303, 3.306, 3.385 (2014).

2.  The criteria for entitlement to service connection for tinnitus are met.  38 U.S.C.A. §§ 1110, 1153, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.306 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Considering the favorable outcome detailed below as to the grant of entitlement to service connection for the Veteran's claims, VA's fulfillment of its duties to notify and assist need not be addressed at this time.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2014).   A "[V]eteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment."  38 U.S.C.A.      § 1111 (West 2014); see also 38 C.F.R. § 3.304(b) (2014).  38 U.S.C.A. § 1153 (West 2014) provides that "[a] preexisting injury or disease will be considered to have been aggravated by active military, naval, or air service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease."  See also 38 C.F.R. § 3.306 (2014).  

The Veteran's DD 214 reflected that he entered service on August 18, 1966.  On a Report of Medical Examination, with the purpose of examination noted as pre-induction, dated August 9, 1966, audiometric findings were noted as:





HERTZ



500
1000
2000
3000
4000
LEFT
0
0
15
55
65

A defect was noted of hearing loss, high frequency left ear.  The accompanying Report of Medical History, in the section completed by the physician, noted "[r]inging in ears off [and] on for past year."  A Report of Medical Examination, with a purpose of examination noted as induction, dated August 17, 1966, and the accompanying Report of Medical History, noted no defects as to the Veteran's hearing and contained normal audiometric findings for the Veteran's left ear.  An August 25, 1966 service treatment record (STR) noted "tinnitus loss hearing [left] ear...above [symptoms] for 2 [years]."  An additional STR from the same date referenced neurosensory loss and stated "[s]udden onset 2 [years] ago [with] other [symptoms and] increase yesterday."  On a Report of Medical Examination, with the purpose of examination noted as Medical Board Separation, dated August 31, 1966, audiometric findings were noted as:




HERTZ



500
1000
2000
3000
4000
LEFT
70
70
70
n/a
85

Upon review, the Board concludes that the Veteran had left ear hearing loss and tinnitus that existed prior to his active service.  The August 9, 1966 Report of Medical Examination included audiometric findings approximating the criteria for a hearing loss disability for VA compensation purposes as described in 38 C.F.R.      § 3.385 (2014) and a defect was noted of hearing loss, high frequency left ear.  The August 9, 1966 Report of Medical History also included a notation from a physician as to ringing in the ears.  Tinnitus is defined as "a noise in the ears, such as ringing, buzzing, roaring, or clicking."  Dorland's Illustrated Medical Dictionary 1930 (32nd ed. 2012).  While acknowledging the August 17, 1966 Report of Medical Examination and Report of Medical History which noted no defects as to the Veteran's hearing and contained normal audiometric findings for the Veteran's left ear, the Board concludes that, based on the August 9, 1966 Report of Medical Examination and Report of Medical History, the Veteran had left ear hearing loss and tinnitus that existed prior to his active service.  

In this regard, the Board notes a July 2014 statement received from the Veteran (in the form of notations on the July 2014 Supplemental Statement of the Case), which appeared to question whether he had left ear hearing loss and tinnitus that existed prior to his active service.  See also May 2014 DRO Hearing Transcript, page 5 (with the Veteran stating that he "joined...the service and I passed my hearing test when I went in during my physical").  While acknowledging these statements, the Board finds the contemporaneous medical records from the August 9, 1966 Report of Medical Examination and Report of Medical History to be more probative than the Veteran's later statements as to whether the Veteran had left ear hearing loss and tinnitus that existed prior to his active service.  

The Board further concludes that, resolving reasonable doubt in the Veteran's favor, the Veteran's left ear hearing loss and tinnitus that existed prior to his active service were aggravated by his active service.  Comparing the August 9, 1996 audiometric findings to the August 31, 1966 audiometric findings, a worsening at all levels where data was available was shown.  Further, the August 25, 1966 STRs referenced tinnitus and hearing loss and included a notation of "increase yesterday."  As such, the presumption of aggravation is triggered.  There is no specific finding of record that the increase in service was due to the natural progress of the preexisting hearing loss and tinnitus.  Therefore, aggravation is found.

Finally, with respect to a current disability, in the Veteran's June 2011 claim, he stated that he "still currently have serious hearing difficulty and ringing the ear."  An April 2010 VA treatment record noted under the review of systems heading "[l]oss hearing left ear" and included an assessment of hearing loss.  The Veteran is competent to state that he has tinnitus and the Board therefore concludes that a current disability of tinnitus exists.  As to a left ear hearing loss disability, current audiometric findings for the Veteran's left ear are not of record.  The audiometric findings found on the August 31, 1966 examination, however, approximated the criteria for a hearing loss disability for VA compensation purposes as described in 38 C.F.R. § 3.385 (2014) and it seems unlikely that since that time the Veteran's hearing acuity has improved, especially in light of the April 2010 VA treatment note containing a medical assessment of hearing loss.  As such, the Board concludes that a current left ear hearing loss disability exists.

In sum, the Board concludes that the Veteran had left ear hearing loss and tinnitus that existed prior to his active service (as noted on the August 9, 1966 Report of Medical Examination and Report of Medical History) and, resolving reasonable doubt in the Veteran's favor, such conditions were aggravated during his active service.  Additionally, the Board concludes that a current left ear hearing loss disability and tinnitus exist.  As such, the criteria for entitlement to service connection for a left ear hearing loss disability and tinnitus are met and therefore the Veteran's claims are granted.  38 U.S.C.A. §§ 1110, 1153, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.306, 3.385 (2014).


ORDER

Entitlement to service connection for a left ear hearing loss disability is granted.

Entitlement to service connection for tinnitus is granted.



____________________________________________
Bethany L. Buck
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


